EXECUTION COPY


Exhibit 10.05

--------------------------------------------------------------------------------





FIRST AMENDMENT, dated as of June 22, 2017 (this “Amendment”), to the AMENDED
AND RESTATED REVOLVING LOAN FACILITY CREDIT AGREEMENT, dated as of May 2, 2014,
as amended and restated as of November 14, 2014, and as further amended and
restated as of February 19, 2016 (the “Existing Revolving Loan Credit
Agreement”), between CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., an exempted
limited company incorporated under the laws of Bermuda (“Borrower” or “CME”),
the Lenders party thereto from time to time and TIME WARNER INC., a Delaware
corporation (“Time Warner”) as Administrative Agent (the “Administrative
Agent”).
WHEREAS, CME, Time Warner and CME Media Enterprises B.V., a private company
incorporated under the laws of the Netherlands, have agreed to enter into the
Second Amendment to the Reimbursement Agreement, dated as of the date hereof, in
order to, among other things, amend certain financial covenants (the
“Reimbursement Agreement Amendment”);
WHEREAS, Borrower and Time Warner, constituting the Sole Lender under the
Existing Revolving Loan Credit Agreement as of the date hereof, have agreed to
effect an amendment to the Existing Revolving Loan Credit Agreement as set forth
herein in order to introduce conforming changes from the Reimbursement Agreement
Amendment; and
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the preamble and the recitals hereto) have the meanings
assigned to them in the Existing Revolving Loan Credit Agreement.
SECTION 2.     Amendment of Revolving Loan Credit Agreement. Effective as of the
First Amendment Effective Date (as defined below), the Existing Revolving Loan
Credit Agreement is hereby amended (the Existing Revolving Loan Credit
Agreement, as so amended, being referred to herein as the “Revolving Loan Credit
Agreement”) as follows:
A.
Section 1.01 of the Revolving Loan Credit Agreement shall be amended by:

(i) inserting the following new defined terms in appropriate alphabetical order:
“Capital Lease Limit” has the meaning assigned to such term in Section
5.18(b)(ii).
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the recorded amount thereof determined in accordance with GAAP.
“Deleveraging Condition” has the meaning assigned to such term in the
Reimbursement Agreement.
“Deleveraging Condition Satisfaction Notice” has the meaning assigned to such
term in the Reimbursement Agreement.
“Net Available Cash” has the meaning assigned to such term in the Reimbursement
Agreement.
(ii) amending the definition of “Cashflow” by inserting the phrase “(other than
as provided in Section 5.04(b)(ii))” after the phrase “operating activities of
the Group” in the lead-in thereof.
(iii) amending the definition of “EBITDA” by inserting the phrase “(other than
as provided in Section 5.04(b)(ii))” at the end of clause (e) of the definition.
B.
Section 5.04(b)(ii) of the Revolving Loan Credit Agreement shall be amended by
removing the word, “and” from the end of clause (3) thereof and adding the
following clauses (5) through (7):

(5) there shall be included in determining EBITDA for any Relevant Period the
earnings before interest, tax, depreciation and amortisation (calculated on the
same basis as EBITDA, mutatis mutandis) for the Relevant Period of any
operations classified as discontinued operations relating to assets subject to
binding contractual arrangement for the disposition hereof, if as of the end of
the Relevant Period such disposition has not closed;
(6) there shall be included in determining Cashflow for any Relevant Period the
cash flows (calculated on the same basis as Cashflow, mutatis mutandis)
generated during the Relevant Period by any operations classified as
discontinued operations relating to assets subject to binding contractual
arrangement for the disposition hereof, if as of the end of the Relevant Period
such disposition has not closed; and


    

--------------------------------------------------------------------------------





(7) if during any Relevant Period (i) Borrower applies any Net Available Cash
received from any asset disposition permitted under Section 5.14 (or otherwise
permitted by the Lenders) to repay Financial Indebtedness (pursuant to the
provisions of the Reimbursement Agreement), and (ii) such disposed assets had
been classified as discontinued operations in accordance with GAAP, the Finance
Charges for such Relevant Period shall be calculated after giving effect on a
pro forma basis to such repayment of such Financial Indebtedness, as if such
repayment had occurred on the first day of such Relevant Period;
C.
Section 5.18(b)(ii) of the Revolving Loan Credit Agreement shall be amended and
restated in its entirety with the following:

(ii)
incurred while no Event of Default is continuing or would result from such
incurrence under finance or capital leases provided that the aggregate amount of
Capital Lease Obligations of members of the Group outstanding does not exceed
$30,000,000 (or its equivalent in other currencies) at any time (the “Capital
Lease Limit”); provided that, if the Deleveraging Condition is satisfied in
accordance with the Reimbursement Agreement, the Capital Lease Limit shall be
$50,000,000 (or its equivalent in other currencies) from the first calendar day
of the first full month following the date of delivery of a Deleveraging
Condition Satisfaction Notice in accordance with the Reimbursement Agreement; or

SECTION 3.     Representations and Warranties. Borrower hereby represents and
warrants that (i) this Amendment is within its corporate powers and has been
duly authorized by all necessary corporate and, if required, stockholder action,
(ii) this Amendment has been duly executed and delivered by it, (iii) this
Amendment constitutes a legal, valid and binding obligation of it, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, (iv) as of the date hereof, no Default or
Event of Default has occurred and is continuing and (v) the representations and
warranties set forth in Article III of the Existing Revolving Loan Credit
Agreement are true and correct in all material respects (unless any such
representation or warranty is already qualified by materiality, in which case,
such representation or warranty is true and correct in all respects) on and as
of the date hereof, with the same effect as though made on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects (unless any such representation
or warranty is already qualified by materiality, in which case, such
representation or warranty is true and correct in all respects) as of such
earlier date. Borrower represents and warrants that since December 31, 2016,
there has been no material adverse change in the business, assets, operations or
financial condition of Borrower and its consolidated subsidiaries, taken as a
whole.
SECTION 4.     Effectiveness. This Amendment shall become effective as of the
first date (the “First Amendment Effective Date”) on which the Administrative
Agent (or its counsel) shall have received duly executed counterparts hereof
that bear the authorized signatures of Borrower.
SECTION 5.     Effect of this Amendment. (a) Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Administrative Agent or the Lenders under the Existing Revolving Loan Credit
Agreement, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Existing Revolving Loan Credit Agreement, all of which are ratified and affirmed
in all respects and shall continue in full force and effect.
(b)On and after the First Amendment Effective Date, each reference in the
Existing Revolving Loan Credit Agreement to “this Agreement”, “herein”,
“hereunder”, “hereto”, “hereof” and words of similar import shall, unless the
context otherwise requires, refer to the Existing Revolving Loan Credit
Agreement as amended hereby, and each reference to the Revolving Loan Credit
Agreement shall be deemed to be a reference to the Existing Revolving Loan
Credit Agreement as amended hereby.
SECTION 6.     Governing Law; Jurisdiction.
(a)     This Amendment shall be construed in accordance with and governed by the
law of the State of New York.
(b)     Each party to this Amendment hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to the Revolving Loan Credit Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
(c)     Each party to this Amendment hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Amendment in any court
referred to in paragraph (b) of this Section 6. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
[Signature page follows]




2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.
 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
 


By:


/s/ David Sturgeon
Name: David Sturgeon
Title: Chief Financial Officer





[Signature Page to First Amendment]

--------------------------------------------------------------------------------









 
TIME WARNER INC.
 


By:


/s/ Edward B. Ruggiero
Name: Edward B. Ruggiero
Title: Senior Vice President & Treasurer





[Signature Page to First Amendment]